Citation Nr: 1543356	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for purposes of accrued benefits.

3.  Entitlement to nonservice-connected pension benefits, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Betty L. G. Jones, Agent



WITNESSES AT HEARING ON APPEAL

Appellant and her granddaughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to March 1946.  He died in July 2006.  The appellant in this case is the Veteran's surviving spouse.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In December 2012, the appellant and her granddaughter testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  

At the hearing, the Board, on its own motion, advanced the appellant's case on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In March 2013, the Board remanded the matter for additional evidentiary development and due process considerations.  A review of the available record, including both the Veteran's Virtual VA file and his VBMS file, shows that the Board's remand instructions have not yet been fully completed.  Under these circumstances, another remand is unfortunately required.  See Stegall v. West, 11 Vet. App. 268 (1998).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter is not yet ready for appellate consideration.  Following the Board's March 2013 remand, the Chicago RO undertook some of the ordered development, to include providing the appellant and her representative with notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See VA letter dated June 17, 2013.  

At some point thereafter, it appears that the matter was transferred to the Muskogee RO for completion of the development ordered by the Board in its March 2013 remand.  The record shows that the Muskogee RO provided the appellant and her representative with a complete copy of the record on appeal in June 2015.  See Deferred Rating decision dated May 19, 2015; VA letter dated June 3, 2015.  There is no indication that the appellant or her representative responded.  

Since that time, however, it appears that no additional action was undertaken, nor is there any indication that the AOJ thereafter reviewed the record, readjudicated the claims on appeal, and furnished a supplemental statement of the case to the appellant and her representative, as ordered by the Board in its March 2013 remand.  This procedural deficiency must be corrected.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

After reviewing the record and conducting any additional development deemed necessary, readjudicate the claims on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the matter is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

